eDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated October 13th, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Response to Amendment
Applicant’s Remarks/Arguments filed on October 13th, 2021, have been carefully considered.
Claims 1, 9, 12, and 16 have been amended.
Claims 4, 8, 13 and 18 have been canceled.
Claims 1-3, 5-7, 9-12, 14-17, 19, and 20 are currently pending in the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Omizo et al. [US2013/0198437] in view of Kusters et al. [US2018/0232165] further in view of Tevis et al. [US2011/0138154]. Omizo teaches memory management device and memory management method. Kusters teaches data .

Regarding claims 1, 9, and 16, Omizo teaches a method [Omizo paragraph 0201, line 1 “…hybrid memory 52…”] comprising: 
receiving, in a storage system [Omizo figure 15, feature 52 “Hybrid Memory” and claim 14 “…selects a storage destination memory…”], at a storage element integrating fast durable storage [Omizo paragraph 0202, lines 7-10 “…A nonvolatile random access memory such as an MRAM (Magnetoresistive Random Access Memory) or an FeRAM (Ferroelectric Random Access Memory) may be employed in place of the volatile semiconductor memory 52a if the memory is capable of high-speed random access of DRAM level and virtually has no upper limit for the access count…”] and bulk durable storage [Omizo paragraph 0203, all lines “…The nonvolatile semiconductor memory 52b is, for example, an SLC-type NAND flash memory. The nonvolatile semiconductor memory 52c is, for example, an MLC-type NAND flash memory…”], a data storage operation [Omizo paragraph 0200, last lines “…write control unit 18…”] from a host computer [Omizo paragraph 0199, lines 1-2 “…includes at least one processor 56…”]; 
Omizo teaches storing data corresponding to the data storage operation within the fast durable storage [Omizo paragraph 0202, lines 7-10 “…A nonvolatile random access memory such as an MRAM (Magnetoresistive Random Access Memory) or an FeRAM (Ferroelectric Random Access Memory) may be employed in place of the volatile semiconductor memory 52a if the memory is capable of high-speed random access of DRAM level and virtually has no upper limit for the access count…”], 

Omizo fails to explicitly teach determining, based on received write operations and corresponding data payload sizes, a data storage consumption rate; responsive to detecting a condition for transferring stored data between the fast durable storage and the bulk durable storage, moving transferring a portion of the stored data from the fast durable storage to the bulk durable storage at a transfer rate determined to avoid insufficient free space at the fast durable storage based on the determined data storage consumption rate and a quantity of storage available for the fast durable storage.
However, Kusters does teach determining, based on received write operations [Kusters paragraph 0121, middle lines “…for the volume data written to the storage of the head node…”] and corresponding data payload sizes [Kusters paragraph 0122, first lines “…a quantity of data stored in a storage of a head node…”], a data storage consumption rate [Kusters paragraph 0124, first lines “…a rate at which data is being 
responsive to detecting a condition for transferring stored data between the fast durable storage and the bulk durable storage [Kusters paragraph 0121, middle lines “…exceeds one or more thresholds…”], moving a portion of the stored data [Kusters paragraph 0036, middle lines “…For example a data flush operation may flush data stored in the head node to mass storage devices of a data storage system…”] from the fast durable storage [Kusters paragraph 0046, middle lines “…a data storage system that includes a data storage unit may provide low latency input/output operations for data stored in a storage of a head node…”] to the bulk durable storage [Kusters paragraph 0066, all lines “…mass storage devices 110 as solid state drives, any suitable storage device may be used. For example, in some embodiments, storage devices 110 may include hard disk drives…”] at a transfer rate determined to avoid insufficient free space at the fast durable storage based on the determined data storage consumption rate and a quantity of storage available for the fast durable storage [Kusters paragraph 0100, last lines “…In some embodiments, a frequency of flush operations from a log of a head node may be throttled based on a variety of factors, such as a fill rate of the log of the head node or based on an amount of write requests being received by the head node or being received for a particular volume serviced by the head node…” and paragraph 0122-0125, most lines “…a rate at which write requests are being written to a volume or a portion of a volume and a threshold write rate, wherein a frequency at which data flush operations are performed is increased if the threshold write rate is exceeded; a rate at which data is being stored to a head node 
Omizo and Kusters are analogous arts in that they both deal with data storage in durable memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Omizo’s different durable storage units with Kusters triggering of various flush rates for the benefit of increasing the durability of storage by varying the RAID scheme used to store the data.
Both Omizo and Kusters fail to explicitly teach determining a data storage optimization that is applicable to one or more portions of stored data within the fast durable storage, wherein the data storage optimization includes performing data deduplication or data compression; and modifying the one or more portions of stored data within the fast durable storage to generate modified data.
However, Tevis does teach determining a data storage optimization that is applicable to one or more portions of stored data [Tevis paragraph 0006, last lines 
Omizo, Kusters, and Tevis are analogous arts in that they all deal with writing data to nonvolatile memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Omizo and Kusters with Tevis’s data optimization operations for the benefit of reducing the consumption of expensive resources such as storage space and transmission bandwidth [Tevis paragraph 0003, last lines “…reduce the consumption of expensive resources…”].


modifying the one or more portions of stored data within the fast durable storage to generate modified data [Omizo paragraph 0190, all lines “…The performance deterioration suppressing program 49 executes various kinds of processing of, for example, searching the current nonvolatile main memory 3 and integrating some of the plurality of entries that can be integrated, collecting and rearranging only valid data when valid data and unused data (erased data) are mixed in the nonvolatile main memory 3, and increasing free areas by moving data of low access frequency, data of low importance or priority, and data of low use frequency to another storage medium, or a combination of the various kinds of processing…”].

Regarding claims 5, 14, and 19, as per claim 1, Omizo teaches storing, after modifying the one or more portions of data [Omizo paragraph 0190, all lines “…collecting and rearranging only valid data when valid data and unused data (erased 

Regarding claims 6, 15, and 20, as per claim 1, Omizo teaches storing, after modifying the one or more portions of data [Omizo paragraph 0190, all lines “…increasing free areas by moving data of low access frequency, data of low importance or priority, and data of low use frequency to another storage medium, or a combination of the various kinds of processing…”], the modified data within the bulk durable storage [Omizo paragraph 0203, all lines “…The nonvolatile semiconductor memory 52b is, for example, an SLC-type NAND flash memory. The nonvolatile semiconductor memory 52c is, for example, an MLC-type NAND flash memory…”].

Regarding claim 7, as per claim 1, Omizo teaches the data storage optimization is one or more of: data compression, or garbage collection [Omizo paragraph 0189, all lines “…garbage collection...”].

Regarding claim 10, as per claim 9, Omizo teaches the fast durable storage comprises nonvolatile random access memory [Omizo paragraph 0202, lines 7-10 “…A nonvolatile random access memory such as an MRAM (Magnetoresistive Random 

Regarding claim 11, as per claim 9, Omizo teaches the bulk durable storage comprises one or more solid state drives [Omizo paragraph 0203, all lines “…The nonvolatile semiconductor memory 52b is, for example, an SLC-type NAND flash memory. The nonvolatile semiconductor memory 52c is, for example, an MLC-type NAND flash memory…”].

Claims 2, 3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Omizo et al. [US2013/0198437] in view of Kusters et al. [US2018/0232165] in view of Tevis et al. [US2011/0138154] further in view of Siewert et al. [US2010/0199036]. Omizo teaches memory management device and memory management method. Kusters teaches data system with flush views. Tevis optimization of a computing environment in which data management operations are performed. Siewert teaches systems and methods for block-level management of tiered storage.

Regarding claims 2 and 17, as per claim 1, Omizo teaches the data storage operation is a write operation [Omizo paragraph 0200, last lines “…write control unit 18…”].Omizo, Kusters and Tevis fail to explicitly teach wherein performing the write operation comprises storing data in fast bulk storage in a RAID N+2 format data stripe, 

Regarding claim 3, as per claim 1, Siewart teaches RAID parity calculations are a merger of parity calculations for multiple partial erasure coded parity calculations within a Galois field for partially filled data stripe updates [Siewart paragraph 0032, all lines “…The concept of FIG. 4B may also be applied to RAID-6/60 such that the Galois P,Q parity blocks are mapped to two dedicated SSDs and the data blocks to N data HDDs in an N+2 RAID-6 set mapping…”].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Omizo et al. [US2013/0198437] in view of Kusters et al. [US2018/0232165] in view of Tevis et al. .

Regarding claim 12, as per claim 9, Omizo, Kusters, and Tevis fail to explicitly teach the storage element further comprises volatile random access memory, and wherein the one or more controllers are further configured to, in response to a loss of power to the storage element and in dependence upon energy provided by the stored energy device, transfer data from the volatile random access memory into one or more of the fast durable storage or the bulk durable storage. However, Cho does teach the storage element further comprises volatile random access memory [Cho paragraph 0022, all lines “…The memory disk unit 100 includes a plurality of memory disks provided with a plurality of volatile semiconductor memories for high-speed data input/output (for example, DDR, DDR2, DDR3, SDRAM, and the like)…”], and wherein the one or more controllers are further configured to, in response to a loss of power to the storage element and in dependence upon energy provided by the stored energy device, transfer data from the volatile random access memory into one or more of the fast durable storage or the bulk durable storage [Cho paragraph 0021, last lines “…an auxiliary power source unit 400 that is charged to maintain a predetermined power using the power transferred from the host through the PCI-Express host interface unit; a power source control unit 500 that supplies the power transferred from the host through .

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 16 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ERIC CARDWELL/Primary Examiner, Art Unit 2139